DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of formula 1 and 2 (i.e. alkoxyalkyl methacrylate and trialkylaminoalkyl methacrylate, respectively) as set forth in claims 1-3 and 8-10 in the reply filed on 10/26/2021 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 10/26/2021.
Claims 1-3 and 8-10 are under consideration on the merits. Claim 1 is examined to the extent the claim reads on element (a) of the claimed Markush group (i.e. formula 1 and 2 of the species election).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites multiple instances of “a structural unit … derived from …” which blurs the metes and bounds of the claim as “derived from” is ambiguous to whether any species of methacrylate polymers that follow this phrase are required in the final cell culture substrate or not.
In so much that claims 2 and 3 depend from claim 1 and claims 8-10 incorporate the subject matter of claim 1 and do not resolve the point of confusion, these claims must also be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl et al. (US 2011/0124819; Reference A) in view of Atanasova et al. (US 9,346,971; Reference B) and van Wachem et al. (Biomaterials (1987), 8, 323-328; Reference U).

Hoelzl teaches a surface functionalized/coated with halogenated polymers (Abstract; claim 1), wherein the monomers for said polymers are selected in part from methacrylates and acrylates (¶0075).  Hoelzl teaches trimethylammonium ethyl acrylate as an exemplary species of acrylate monomer (¶0100) and envisions co-polymers (¶0078), reading on that embodiment of formula (2) of claims 1 and 3. Hoelzl teaches formulating the acrylate monomers comprising an amino group as their corresponding salt (¶0102), reading on the anion of formula (2) of claim 1. Hoelzl teaches coating PDVF surfaces with poly(acrylic acid) polymers for further application in cell culture dishes (¶0239-0240), reading in-part on the cell culture substrate of claim 1, and the embodiment of cell culture dishes as a bioreactor for claim 9. 
Regarding claims 1 and 3, Hoelzl does not teach a cell culture substrate comprising methoxyethyl acrylate. Regarding claim 1, Hoelzl does not teach the claimed molar ratios of 40-90% methoxyethyl acrylate (i.e. structural unit a-1) and 10-60% by mole of trimethylammonium ethyl acrylate (i.e. structural unit a-2). Regarding claim 2, Hoelzl does not teach the claimed molar ratios of 50-70% methoxyethyl acrylate (i.e. structural unit a-1) and 30-50% by mole of trimethylammonium ethyl acrylate (i.e. structural unit a-2). 
Atanasova teaches a polymer coating comprising 2-methoxyethyl acrylate monomers (i.e. poly(methoxyethyl acrylate) or PMEA; Abstract), on formula (1) claims 1 and 3. Atanasova applying PMEA coated biocompatible surfaces of substrates may be 
van Wachem teaches a cell culture substrate comprising a positively-charged co-polymer of methyl methacrylate (MMA) and trimethylaminoethyl methacrylate –HCl salt (TMAEMA-Cl) in a ratio or 85:15 is effective for high numbers of endothelial cells to adhere to the substrate (Abstract), reading on the monomer molar ratios of claims 1 and 2.
Regarding claim 1, it would have been obvious before the invention was filed to combine the methoxyethyl acrylate of Atanasova with the trimethylammonium ethyl acrylate as a cell culture substrate of Hoelzl. A person of ordinary skill in the art would have had a reasonable expectation of success in doing and so would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, both trimethylammonium ethyl acrylate as a cell culture substrate and methoxyethyl acrylate are taught as useful individually as a cell culture substrate, so their combination must be held prima facie obvious absent any showing of unexpected results to the contrary to the contrary.
Regarding the monomer molar ratios of claim 1, it would have been obvious before the invention was filed to formulate the methoxyethyl acrylate of Atanasova with the trimethylammonium ethyl acrylate as a cell culture substrate of Hoelzl at an 85:15 
Regarding claim 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, van Wachem teaches that the molar ration of non-charged acrylate monomer to positively charged acrylate monomer is a co-polymer composition is a result effective variable because to optimize endothelial cell adhesion. Thus, the burden is shifted back to establish criticality of the claimed molar rations by objective evidence.
.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl, Atanasova, and van Wachem as applied to claims 1 and 9 above, and further in view of Takada et al. (US 2017/0029763; Reference C).
The teachings of Hoelzl, Atanasova, and van Wachem are relied upon as set forth above. 
Regarding claim 8, Hoelzl, Atanasova, and van Wachem do not teach any porous membrane. Regarding claim 10, Hoelzl, Atanasova, and van Wachem do not teach culturing any species of stem cells.
Takeda teaches a co-polymer cell culture substrate comprised in-part of (meth)acrylic acid monomers (Abstract). Takeda teaches further adding the cell culturing substrate to a porous membrane, the membrane being useful to recover cells after detachment (¶0074), reading on claim 8. Takeda teaches culturing bone marrow-derived mesenchymal stem cells on a co-polymer cell culture substrate comprising methoxyethyl acrylate monomer (Example 7), reading on claim 10.
Regarding claim 8, it would have been obvious before the invention was filed to add the porous membrane of Takeda to the acrylate co-polymer cell culture substrate composition of Hoelzl and Atanasova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Hoelzl, Atanasova, and Takeda are directed towards cell culture substrate compositions comprising structurally similar methacrylate/(meth)acrylic acid polymers. The skilled artisan would have been 
Regarding claim 10, it would have been obvious before the invention was filed to further culture stem cells on the cell culture substrate of Hoelzl and Atanasova in view of Takeda. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Hoelzl, Atanasova, and Takeda are directed towards cell culture substrate compositions comprising structurally similar methacrylate/(meth)acrylic acid polymers, because both Atanasova and Takeda are directed towards methoxyethyl acrylate (MEA) and because Takeda teaches detailed methods of culturing bone marrow-derived mesenchymal stem cells on a co-polymer cell culture substrate comprising methoxyethyl acrylate. The skilled artisan would have been motivated to do so because the combination would predictably yield a method of culturing stem cells on the MEA-TMAEA co-polymer substrate taught by the combination of Hoelzl and Atanasova. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653